Citation Nr: 0111407	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis, on appeal from the initial grant of 
service connection.

2.  Entitlement to an increased evaluation for sinusitis of 
both antra, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied the veteran's claim for 
an increased evaluation for sinusitis and from a February 
1997 rating decision that granted service for chronic 
bronchitis, and assigned a 10 percent disability rating.

The issue of entitlement to an increased evaluation for 
sinusitis will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's service-connected bronchitis is manifested 
by occasional cough and post-bronchodilator FEV-1 of 62 
percent of predicted, post-bronchodilator FEV-1/FVC of 73 
percent of predicted, and DLCO of 81 percent of predicted.  



CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's chronic 
bronchitis claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A); 38 C.F.R. § 
3.103 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic bronchitis were not met prior to October 7, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 6600 (1995).

3.  The criteria for an evaluation of 30 percent, and no 
more, for chronic bronchitis were met from October 7, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4, Diagnostic 
Code 6600 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In February 1996, the veteran was seen by a pulmonary 
medicine specialist, Dr. J. R. De Olazabal, who diagnosed 
chronic sinusitis, obstructive sleep apnea, and episodes of 
chronic bronchitis.  Dr. De Olazabal reported that the 
veteran's sinus condition had a direct effect on the 
bronchial condition and that infections of the sinuses were 
transmitted to the bronchial areas.  

Private medical records dated from December 1995 to January 
1997 reflect treatment for conditions not in issue.  In April 
and September 1996, lungs were clear.  There were no 
notations or findings regarding bronchitis.
The veteran was seen by VA in December 1996 with complaints 
of coughing and congestion.  On examination, rare bi-basilar 
crackles were heard in the chest.  VA chest x-rays in 
December 1996 showed some prominence of the pulmonary 
vascularity centrally.  There was chronic obstructive 
pulmonary disease with no acute pulmonary disease.  

The veteran provided testimony before a hearing officer at 
the RO in February 1997.  He told the hearing officer that he 
contracted bronchitis for which he received antibiotics.

In February 1998, the veteran submitted private treatment 
records dated in January 1998.  Glenn R. Singer, M.D., saw 
the veteran on January 12, 1998 for follow-up with complaints 
of increasing shortness of breath with some phlegm and not 
much cough.  On examination, his chest was clear with no 
wheezing.  Impressions were shortness of breath, history of 
sleep apnea, and aortic stenosis.  On January 20, the veteran 
had a chest x-ray showing bilateral pleural effusions.  The 
impression was changes consistent with mild congestive heart 
failure.  He had pulmonary function tests (PFTs) showing 
reduction in vital capacities with no improvement following 
inhaled bronchodilators.  FEV-1/FVC was 71 percent pre-
bronchodilator and 73 percent post-bronchodilator.  FEV-1 was 
64 percent of predicted pre-bronchodilator and 62 percent of 
predicted post-bronchodilator.  DLCO was 81 percent of 
predicted.  Lung volumes were normal, and diffusing capacity 
was normal.  There was preservation of the normal FEV-1/FVC 
ratio.  On examination, the veteran complained that he was 
still short of breath, weak, and tired.  Dr. Singer's 
impression was shortness of breath with an x-ray suggestive 
of congestive heart failure, history of sleep apnea - stable, 
and upper airway congestion.  Dr. Singer reported that he was 
worried that the veteran's increasing shortness of breath and 
weakness were due to his cardiac disease.  

In February 1998, the veteran underwent another VA 
examination.  The veteran complained of a chronic, productive 
cough but denied wheezing.  He did say that he had occasional 
heaviness in the precordial area but denied chest pain or 
pressure.  The examiner reported that he had seen the above-
noted January 1998 pulmonary function test.  Upon examination 
of the chest, the doctor reported that the breath sounds were 
somewhat distant, with no gross rales, rhonchi, or wheezes.  
Respiratory rate was normal and there were no gross effusions 
by physical findings.  In the remarks section of the exam, 
the doctor noted that it was his opinion that the veteran's 
respiratory symptoms had little or nothing to do with any 
chronic bronchial disorder.  A chest x-ray showed no active 
lung disease.

Dr. Singer again saw the veteran in April 1999.  The veteran 
had complained of shortness of breath, phlegm, and decreased 
exercise stamina.  Dr. Singer diagnosed increased dyspnea 
with x-rays suggesting congestive heart failure, aortic 
stenosis, and sleep apnea with daytime sleepiness.

June 1999 hospitalization records from North Ridge Medical 
Center show cardiac catheterization and aortic valve 
replacement early in the month.  Acute bronchitis was noted 
on the discharge summary.  Later that month, he was again 
hospitalized for congestive heart failure.  No diagnosis of 
bronchitis was noted on the discharge summary.

II.  Analysis

The veteran has appealed the assignment of an initial rating 
of 10 percent for chronic bronchitis.  VA has a duty to 
assist a claimant with a claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. § 3.103 (2000).  VA has provided an examination to the 
veteran and has obtained his treatment records.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations, and he has been given the opportunity to 
provide additional information in support of his claim.  VA 
has satisfied its duty to assist the veteran.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126 and 132.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id. at 126.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  Fenderson, 12 
Vet. App. at 132.

The SOC provided to the veteran identified the issue on 
appeal as evaluation of the service-connected chronic 
bronchitis.  The September 1999 SOC indicated that all the 
evidence of record at the time of the April 1998 rating 
decision was considered in assigning the original disability 
rating for the veteran's chronic bronchitis condition.  The 
RO did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

The veteran's service-connected bronchitis has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 6600.  The 
effective date of service connection was July 1995.  During 
the pendency of this claim, the rating criteria for 
evaluating bronchitis have been changed. This amendment to 
the Schedule became effective October 7, 1996.  See 61 Fed. 
Reg. 46720 through 46731 (September 5, 1996).  The amended 
regulations in 38 C.F.R. § 4.97 established more objective, 
unambiguous criteria for rating respiratory disorders.  61 
Fed. Reg. 46720 through 46722 (September 5, 1996).  The 
amended formula removed such subjective descriptors as mild, 
moderate, and severe, and provided rating criteria based, at 
least in part, on the results of pulmonary function tests.  
Id.  The supplementary information published with the amended 
rating criteria indicate that the American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy.  Id., 46723.  The notes indicate that 
the results of such tests, i.e., after bronchodilator, 
reflect the best possible functioning of an individual and 
are the figures used as the standard basis of comparison of 
pulmonary function.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

When the veteran was originally assigned a disability rating, 
the rating criteria at 38 C.F.R. Part 4, Diagnostic Code 6600 
(1995), required moderate chronic bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales for a disability 
rating of 10 percent.  In order to warrant a 30 percent 
disability rating, there would need to be moderately severe 
chronic bronchitis with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.

When the RO assigned the 10 percent disability rating in 
February 1997, it considered both the old and new rating 
criteria regulations.  The application of both sets of 
criteria was noted on the actual rating decision.  Therefore, 
the veteran was given notice of the old and new regulations, 
and his representative had an opportunity to submit evidence 
and argument related to both sets of regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the new criteria, a 10 percent disability rating is 
warranted for chronic bronchitis for "FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted."  38 C.F.R. Part 4, Diagnostic Code 6600 (2000).  
A 30 percent disability rating is warranted for chronic 
bronchitis for "FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted."  Id.

Under the old rating criteria, the veteran has not at any 
time since the original grant of service connection met the 
criteria for an evaluation in excess of 10 percent.  There is 
no evidence of considerable dyspnea on exercise, rales, or 
expectoration.  In fact, his private medical records 
associate such dyspnea as he has with his heart disease, 
rather than with bronchitis.  On the latest pulmonary 
function test bronchodilator therapy did not produce a change 
in the veteran's airway capacity.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under the old criteria.

From the effective date of the new criteria, the evidence 
includes the VA examination of February 1998, a pulmonary 
function test of January 1998, and miscellaneous private 
medical records.  The new rating criteria permit a 30 percent 
evaluation for FEV-1 of 56 to 70 percent of predicted.  The 
veteran's FEV-1 was 64 percent pre-bronchodilator and 62 
percent post-bronchodilator.  This places his capacity within 
the range of that for a 30 percent evaluation, 
notwithstanding that both his private doctor and private 
examiner have attributed his shortness of breath to his non-
service-connected heart disease.  The veteran does not meet 
any of the other criteria for a 30 percent or higher 
evaluation using the new or old rating criteria.  
Accordingly, from the effective date of the new rating 
criteria, and giving the veteran the benefit of any doubt 
that his pulmonary function studies represent his heart 
disease rather than bronchitis, a 30 percent evaluation for 
bronchitis is appropriate from the effective date of the new 
regulations.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis is denied prior to October 7, 1996.

From October 7, 1996, an evaluation of 30 percent for chronic 
bronchitis is granted, subject to the applicable regulations 
governing the payment of monetary benefits.


REMAND

Additional development of the evidence is necessary on the 
issue of entitlement to an increased rating for sinusitis.  
The veteran last underwent a VA examination of the sinuses in 
October 1995.  This examination report is quite dated as to 
determining the current degree of impairment resulting from 
the veteran's sinus condition.  In fulfilling its statutory 
duty to assist, VA must conduct a thorough and 
contemporaneous medical examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the claim 
is remanded for the purpose of obtaining another medical 
examination.  

Therefore, this case is REMANDED for the following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected sinusitis since 
1999 and obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

With respect to the VAMC, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

3.  After obtaining as many of the above 
records as possible, afford the veteran 
an appropriate VA examination.  The 
examiner should be provided a copy of 
this remand and the veteran's entire 
claims folder.  The examiner is asked to 
indicate that he or she has reviewed the 
claims file.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner is asked to describe the 
manifestations of the veteran's service 
connected sinusitis and the frequency and 
severity of incapacitating episodes 
requiring four to six weeks of antibiotic 
treatment or of non-incapacitating 
episodes manifested by headaches, pain, 
and purulent discharge or crusting.  The 
basis for all opinions should be 
provided.

4.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws, regulations and 
diagnostic codes, and consideration of 
any additional information obtained as a 
result of this remand, including the VA 
examination.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

